08-3527-cv
T.Y. v. New York City Department of Education



                           UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                 _____________________

                                       August Term, 2008

    (Argued: June 22, 2009                                            Decided: October 9, 2009)

                                     Docket No. 08-3527-cv

                                    _____________________

                                 T.Y., K.Y.,   ON BEHALF OF   T.Y.,
                                                                              Plaintiffs-Appellants,

                                               — v.—

                     NEW YORK CITY DEPARTMENT OF EDUCATION , REGION 4,

                                                                              Defendant-Appellee.

                                     ___________________

Before:          B.D. PARKER, WESLEY , Circuit Judges, CEDARBAUM , District Judge.*

       Plaintiffs-Appellants T.Y. and K.Y., on behalf of their son, T.Y., appeal from an order of
the United States District Court for the Eastern District of New York (Johnson, J.) granting
summary judgment to Defendant-Appellee New York City Department of Education, Region 4.
The parents seek tuition reimbursement under the Individuals with Disabilities Education
Improvement Act, 20 U.S.C. §§ 1400-1482 (“IDEA” or “IDEIA”). We hold that because the
IDEA does not require that an Individualized Education Plan (“IEP”) name a specific school
placement, T.Y’s IEP was not procedurally deficient. Furthermore, applying our deferential
standard of review in IDEA cases, we conclude that T.Y.’s IEP did not substantively violate the
IDEA.

          AFFIRMED.

*         The Honorable Miriam Goldman Cedarbaum, of the United States District Court for the
          Southern District of New York, sitting by designation.
                                      ___________________
                                       GARY S. MAYERSON (Tracy Spencer Walsh, on the
                                       brief), Mayerson & Associates, New York, New York, for
                                       Plaintiffs-Appellants.

                                      SUZANNE K. COLT, Assistant Corporation Counsel
                                      (Pamela Seider Dolgow, Andrew J. Rauchberg, Karyn R.
                                      Thompson, of Counsel, on the brief), for Michael A.
                                      Cardozo, Corporation Counsel of the City of New York,
                                      New York, New York, for Defendant-Appellee.
                                    ___________________

BARRINGTON D. PARKER, Circuit Judge:

       T.Y. is a child with autism. His parents sued the New York City Department of

Education (“NYCDOE”) on his behalf seeking reimbursement for T.Y’s private school tuition

under the Individuals with Disabilities Education Improvement Act, 20 U.S.C. §§ 1400-1482

(“IDEA” or “IDEIA”). The United States District Court for the Eastern District of New York

(Johnson, J.) granted summary judgment to the NYCDOE, and the parents now appeal.

       We affirm.

                                         BACKGROUND

       T.Y., like all children with a disability, is entitled to a free and appropriate public

education under the IDEA. See 20 U.S.C. § 1400(d)(1)(A). As we have previously stated, “[t]he

centerpiece of the IDEA’s education delivery system is the individualized education program, or

‘IEP.’” Lillbask ex rel. Mauclaire v. Conn. Dep’t of Educ., 397 F.3d 77, 81 (2d Cir. 2005)

(internal quotation marks omitted). “The IEP, the result of collaborations between parents,

educators, and representatives of the school district, sets out the child’s present educational

performance, establishes annual and short-term objectives for improvements in that performance,



                                                  2
and describes the specially designed instruction and services that will enable the child to meet

those objectives.” Id. (internal quotation marks omitted). If a disabled child’s parents are

dissatisfied with the IEP, as here, they may file a complaint with the state educational agency.

There, the complaint will be heard by an impartial hearing officer (“IHO”), 20 U.S.C. § 1415(f),

whose decision may be appealed to a state review officer (“SRO”), § 1415(g). The child’s

parents can, in turn, appeal this decision to a federal or state court. See § 1415(i)(2)(A).

       T.Y., who has significant developmental delays and a severe language disorder as a result

of his autism, began receiving early intervention services when he was one and a half years old,

and in the 2005-2006 school year, he was placed in a special education class. On May 10, 2006,

T.Y.’s Committee on Special Education (“CSE”) met to form T.Y’s IEP for the 2006-2007

school year (“May IEP”). The CSE included T.Y.’s parents, as well as a district representative, a

special education teacher, a school psychologist and an Applied Behavioral Analysis teacher.

The IEP recommended that T.Y. be placed in a special class with a 6:1:1 staffing ratio, and

advised that he receive three 30-minute sessions per week of individualized speech and language

therapy, two 30-minute sessions per week of individualized occupational therapy, and two 30-

minute sessions of individualized physical therapy per week. The IEP recognized that T.Y.

sometimes responded to frustration by crying, biting his hand and pulling his hair, and

recommended that these issues be managed through “modeling, reinforcement, [and] prompting

of appropriate classroom behaviors.” Partially to address these behaviors, the IEP also provided

for “a full-time 1:1 crisis management paraprofessional.”

       Although T.Y.’s May IEP stated that T.Y.’s school would be in District 75, a group of


                                                  3
schools that specialize in providing education for children with disabilities, it did not name the

school that T.Y. would attend. Rather, on June 9, 2006, approximately a month after the IEP was

formalized, the parents received a notice in the mail that recommended a specific school

placement. T.Y.’s father visited the site and found it unsuitable for T.Y. for various reasons,

including the staff’s alleged rudeness and the lack of a gym or occupational therapy room. The

NYCDOE offered the parents another school, which T.Y.’s parents called, but also found to be

unsuitable. Subsequently, the parents enrolled T.Y. in the Rebecca School, a specialized private

school for autistic children, and notified the NYCDOE of their intent to seek reimbursement.

       T.Y.’s parents requested an impartial hearing for reimbursement. They raised numerous

substantive and procedural objections to T.Y.’s May 2006 IEP, contending, inter alia, (1) the IEP

materially violated T.Y.’s right to a free and appropriate education, in part because the IEP did

not provide T.Y. with adequate speech services and the IEP failed to provide sufficient parent

training to the parents, and (2) the IEP was procedurally deficient because it did not include a

specific school placement.

       The IHO conducted a lengthy hearing. In addition to submitting evidence from private

evaluators, the parents testified at the hearing, along with the Program Director at the Rebecca

School and various professionals who had worked with T.Y. both in school and at home. In

support of their claims, the parents also submitted T.Y.’s previous IEP, which was prepared in

March of 2006 (“March IEP”), just two months before the May IEP. The March IEP provided

T.Y. with substantially more speech and language skill services than the May IEP, and the March

IEP named a specific school placement. An administrator from the NYCDOE, Kenneth Stark,


                                                 4
also testified.

        The IHO denied most of the parents’ claims. The IHO rejected the parents’ argument that

the IEP was procedurally deficient because it failed to name a specific school placement,

explaining that T.Y.’s CSE had “identified a type of program, and then the parent was given the

opportunity to see suggested sites,” such that the IHO could not “see how the parents were

harmed by the failure to identify a site at the CSE meeting.” The IHO did, however, agree with

the parents that the IEP did not effectively meet T.Y.’s speech and language needs, and ordered

that the IEP include an additional three hours of speech and language therapy per week.

However, the IHO determined that this deficiency alone did not establish that “the overall

program recommended by the CSE was inappropriate, except to the extent that outside speech

and language services were not offered in addition to those offered in school.”

        On appeal, the SRO largely agreed with the IHO’s findings and conclusions, but reversed

on one point, concluding that parent counseling and training should have been specifically named

in T.Y.’s IEP.

        T.Y.’s parents subsequently filed suit in the United States District Court for the Eastern

District of New York, seeking review of the administrative determinations. The district court,

after considering the NYCDOE’s Rule 56.1 statement, and deferring to the findings and

conclusions of the IHO and SRO, granted summary judgment to the NYCDOE.

                                          DISCUSSION

        Our standard for reviewing a state’s administrative decisions in IDEA cases is, by now,

well established. We have frequently explained that “the role of the federal courts in reviewing


                                                 5
state educational decisions under the IDEA is circumscribed.” Gagliardo v. Arlington Cent. Sch.

Dist., 489 F.3d 105, 112 (2d Cir. 2007) (internal quotation marks omitted). “While the district

court must base its decision on the preponderance of the evidence, it must give due weight to the

administrative proceedings, mindful that the judiciary generally lacks the specialized knowledge

and experience necessary to resolve persistent and difficult questions of educational policy.” A.C.

ex rel. M.C. v. Bd. of Educ., 553 F.3d 165, 171 (2d Cir. 2009) (internal quotation marks,

alterations and internal citations omitted). Therefore, as the Supreme Court has concluded,

courts may not “substitute their own notions of sound educational policy for those of the school

authorities which they review.” Bd. of Educ. v. Rowley, 458 U.S. 176, 206 (1982).

       We undertake a three-step process to determine whether parents are entitled to tuition

reimbursement. Cerra v. Pawling Cent. Sch. Dist., 427 F.3d 186, 192 (2d Cir. 2005). First, we

consider whether the school district has complied with the IDEA’s procedural requirements. Id.

Next, we ask whether the IEP is “reasonably calculated to enable the child to receive educational

benefits.” Id. (internal quotation marks omitted). If the answer to either of these questions is “no,”

we then ask whether “the private schooling obtained by the parents is appropriate to the child’s

needs.” Id.

I.      Rule 56.1 Statements in IDEA Cases

        We have not squarely faced the role, if any, that Rule 56.1 statements play when courts

review IDEA cases. Local Rule 56.1 was adopted to aid the courts in deciding summary

judgment motions by quickly identifying disputed material facts. The Rule requires that any

motion for summary judgment be accompanied by a list of the "material facts as to which the


                                                  6
moving party contends there is no genuine issue to be tried." Local Civil Rule 56.1(a). The

requirement is strict; failure to submit a Rule 56.1 statement with a motion for summary

judgment may result in the motion’s denial. Id. Should the nonmoving party wish to contest the

assertions contained within a Rule 56.1 statement, the nonmoving party must respond to each of

the statement’s paragraphs and include, if necessary, a statement of the additional material facts

that demonstrate a genuine issue for trial. Local Civil Rule 56.1(b). A nonmoving party’s failure

to respond to a Rule 56.1 statement permits the court to conclude that the facts asserted in the

statement are uncontested and admissible. Gubitosi v. Kapica, 154 F.3d 30, 31 n.1 (2d Cir.

1998). In the typical case, failure to respond results in a grant of summary judgment once the

court assures itself that Rule 56's other requirements have been met. See, e.g., Millus v.

D’Angelo, 224 F.3d 137, 138 (2d Cir. 2000).

       A summary judgment approach to IDEA cases, however, is different. Instead of dispute

resolution, a motion for summary judgment can serve as an aid to the court within a statutory

scheme whose purpose is to ensure that children with disabilities receive the educational benefits

to which they are entitled. See Lillbask, 397 F.3d at 83 n.3. The court’s inquiry is twofold: first,

it reviews the state's compliance with IDEA procedures and, second, the court determines if the

IEP created through those procedures was “reasonably calculated to enable the child to receive

educational benefits.” Id. Though the court must show deference to administrative board

findings, the court is also empowered to conduct an independent review of the record as a whole

and even hear additional evidence. 20 U.S.C. § 1415(i)(2)(C); Rowley, 458 U.S. at 206; Cerra,

427 F.3d at 191-92. The court’s inquiry is a results-based standard in many respects, concerned


                                                 7
more with a just outcome for a disabled student than with judicial efficiency. See Rowley, 458

U.S. at 206-07. A Rule 56.1 statement, while not required, may assist the court’s inquiry into

whether IDEA procedures were followed and whether the result was reasonably designed to

confer educational benefits. But while a Rule 56.1 statement may assist the court in reviewing

particular issues, it is not in and of itself dispositive. The district court's characterization of

Appellee’s Rule 56.1 statement as "necessary" was therefore not entirely correct. The court's

error was of no consequence, however, because we are satisfied that the court conducted an

independent review and carefully reviewed the record, as is required by the statute.

II.     Substantive Violations

        The parents argue that the hearing officers erred in not finding that the IEP substantively

deprived T.Y. of a free and appropriate education, notwithstanding the officers’ conclusions that

the IEP was deficient in speech and language services and parent training. In addition, the

parents argue that the NYCDOE’s failure to provide for a Functional Behavioral Assessment

(“FBA”) or Behavior Intervention Plan (“BIP”) to address T.Y.’s biting, hair pulling and other

behaviors amounted to a substantive violation of the IDEA.

        As we have noted on several occasions, “[b]ecause administrative agencies have special

expertise in making judgments concerning student progress, deference is particularly important

when assessing an IEP’s substantive adequacy.” Cerra, 427 F.3d at 195. Indeed, we have

reversed a district court’s findings where we determined that “the District Court impermissibly

chose between the views of conflicting experts on a controversial issue of educational policy . . .

in direct contradiction of the opinions of state administrative officers who had heard the same


                                                    8
evidence.” Id. (citing Grim v. Rhinebeck Cent. Sch. Dist., 346 F.3d 377, 383 (2d Cir. 2003)).

       Under this standard of review, we agree with the NYCDOE that the administrative

officers’ opinions, which were thorough and well-reasoned, deserve deference. While the

parents argue that a crisis paraprofessional is no substitute for an FBA or a BIP, there is

substantial evidence in the record that the 1:1 aide provided significant benefits to T.Y. in

addressing the problematic behaviors. We agree that the record does indicate that the initial IEP

lacked the requisite speech and language services and parent training, but conclude that these

errors were suitably corrected by the IHO and SRO, and do not render the IEP as a whole

substantively deficient. In short, we see no reason to second guess the reasonable, professional

determinations of the IHO and SRO in this case.

III.   Procedural Violations

       Finally, the parents argue that the NYCDOE’s policy of not specifying a particular school

in the IEP deprived them of their right to meaningful participation in the IEP’s development. At

the hearing before the IHO, Kenneth Stark, a representative from the NYCDOE, testified that in

New York a specific school placement is never offered at the IEP meeting, and that the child’s

placement is rather determined by “a citywide placement officer who looks at which school

would be the most appropriate.”

       The parents point to various implementing regulations of the IDEA, which provide, in

part, that “the parents of a child with a disability must be afforded an opportunity to participate in

meetings with respect to . . . [t]he identification, evaluation, and educational placement of the

child.” 34 C.F.R. § 300.501(b)(1)(i) (emphasis added). The parents also direct our attention to


                                                  9
20 U.S.C. § 1414 (d)(1)(A), which defines “individualized education program” as a statement

that includes, inter alia, “the anticipated frequency, location, and duration of those services.” §

1414(d)(1)(A)(i)(VII) (emphasis added). Given this language, the parents argue that “[t]he

procedural safeguards of the federal IDEIA statute thus make clear that parents are to be afforded

meaningful participation in the decision-making process as to the location and placement of their

child’s school and classroom.”

          While the parents’ citation of the statute and regulations is, at first glance, compelling,

upon closer evaluation we conclude that this language does not compel the result the parents

seek. As we have previously stated, the term “educational placement” in the regulations “refers

only to the general type of educational program in which the child is placed.” Concerned

Parents v. N.Y. City Bd. of Educ., 629 F.2d 751, 756 (2d Cir. 1980). “Educational placement”

refers to the general educational program—such as the classes, individualized attention and

additional services a child will receive—rather than the “bricks and mortar” of the specific

school.

          Further, the requirement that an IEP specify the “location” does not mean that the IEP

must specify a specific school site. The United States Department of Education (“USDOE”)

expressly considered this question in its commentary to the 1997 amendments to the IDEA. In

that commentary, the USDOE noted,

          Some commenters requested that the term “location” be defined as the placement
          on the continuum and not the exact building where the IEP service is to be
          provided . . . . Other commenters similarly stated that a note be added clarifying
          that “location” means the general setting in which the services will be provided,
          and not a particular school or facility.


                                                    10
Assistance to States for the Education of Children with Disabilities and the Early Intervention

Program for Infants and Toddlers with Disabilities, 64 Fed. Reg. 12406, 12594 (Mar. 12, 1999).

In resolving this issue, the USDOE concluded that “[t]he location of services in the context of an

IEP generally refers to the type of environment that is the appropriate place for provision of the

service. For example, is the related service to be provided in the child’s regular classroom or

resource room?” Id.

       This conclusion comports with the Senate’s commentary, which states that “[t]he location

where special education and related services will be provided to a child influences decisions

about the nature and amount of these services and when they should be provided to a child.” S.

Rep. No. 105-17, at 21 (1977). “For example, the appropriate place for the related service may

be the regular classroom, so that the child does not have to choose between a needed service and

the regular educational program.” Id. “For this reason,” the commentary continues, “in the bill

the committee has added ‘location’ to the provision in the IEP that includes ‘the projected date

for the beginning of services and modifications, and the anticipated frequency, location, and

duration of those services.’” Id. (emphasis omitted). We interpret these statements to indicate

that the term “location” does not mean the specific school location, but the general environment

of the overall program.

       Therefore, we conclude that because there is no requirement in the IDEA that the IEP

name a specific school location, T.Y.’s IEP was not procedurally deficient for that reason. We

emphasize that we are not holding that school districts have carte blanche to assign a child to a

school that cannot satisfy the IEP’s requirements. We simply hold that an IEP’s failure to


                                                11
identify a specific school location will not constitute a per se procedural violation of the IDEA.

See White ex rel. White v. Ascension Parish Sch. Bd., 343 F.3d 373, 379 (5th Cir. 2003). But see

A.K. ex rel J.K. v. Alexandria City Sch. Bd., 484 F.3d 672, 682 (4th Cir. 2007).

       We note, however, that notwithstanding our holding here, the evidence reflects that

T.Y.’s parents did participate in school selection and that the NYCDOE worked cooperatively

with the parents after they voiced their objections. The NYCDOE offered the parents one school,

which they rejected. The NYCDOE offered the parents another school, which they also rejected

without an on-site visit. The parents then enrolled their child into the Rebecca School without

allowing the NYCDOE an opportunity to offer yet another school. The parents’ actions suggest

that they seek a “veto” over school choice, rather than “input”—a power the IDEA clearly does

not grant them. See White, 343 F.3d at 380.

                                         CONCLUSION

       For the foregoing reasons, the judgment of the district court is AFFIRMED.




                                                12